DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Stoops Wawrzynowicz, and Moore) does not teach or suggest …for each customer category of the plurality of customer categories, a computing device determining a specific communication routing rule for selecting agents of a plurality of agents to handle communications associated with the customer category based on the business sector…
Applicant further argues that the rejection (Dated 04/01/2022) appears to ignore the italicized phrase. The Examiner respectfully disagrees. In paragraph [0024], the specification describes receiving customer calls for a particular entity/company and associating the call with a customer category. The specification indicates that a customer category may be a set of characteristics associated with a customer of a call [e.g. country of origin, language, call topic/purpose, customer priority, etc.]
In paragraph [0033], the specification describes an entity [e.g. corporation or company] utilizing a contact center to handle calls for the entity. The specification indicates the entity may desire to have entity having customer categories corresponding to different business divisions [e.g. technical support and billing]. In paragraph [0050], the specification indicates that the entity may be associated with a particular industry or sector of the economy such as clothing, computer/technology, healthcare, etc.
In paragraph [0034], Stoops describes a customer desiring to request services and/or sales from a contact center and initiating a communication session. Stoops indicates the requested service may be a request to service a defective product [helpdesk/customer service]. In paragraph [0036], Stoops describes a contact center and its associated resources [e.g. agents, computers, etc.] providing services via telephone or other communications mechanisms. Stoops indicates that services vary based on contact center type and may include: customer service, helpdesk, emergency response, telemarketing, order taking, etc. Stoops also indicates the contact center may function to provide sales and service relative to products and services available through the enterprise. 
In paragraph [0045], Stoops describes an event server that determines using data associated with a registered device actions to take to assist a customer to resolve a specific issue. The event server in coordination with other system elements selects one or more appropriate agents to handle the customer request. 
In paragraph [0070], Stoops describes a customer who has purchased a smart refrigerator having embedded sensors and a digital service interface. Information about the registered device [e.g. serial number] is signaled to the contact center which may be an in-house facility to an enterprise performing sales and service relative to the refrigerator. The registered device [via the device sensors] determines the water filter needs replacement and communicates this to the contact center which can used to provided information to determine which water filter is needed [i.e. Order Taking]. 
In paragraph [0071], Stoops describes a customer being observing an alert on the refrigerator’s digital display informing the customer that the water filter needs to be replaced and provides a dynamically generated telephone number the customer may call. The dynamically generated telephone number enables the contact center to determine the model of the customer device as well as the issue the customer is calling about.
In paragraphs [0074] – [0077], Stoops describes a customer who has purchased a new HVAC system and receiving alerts regarding scheduling service based on an extended warranty plan. The customer may use a digital service interface to engage on one of a plurality of functions: 1) schedule a service call, 2) report a system problem, 3) Order filter and 4) Other. Household appliances [i.e. refrigerator – order a replacement part] and a HVAC [heating ventilation air conditioning – servicing non-functioning equipment] are two different business industries/sectors. 
In a circumstance where a user is reporting a system problem [i.e. Emergency Response: HVAC unit stops working in early August with temperatures over 90 degrees] information regarding the unit is provided to the contact center who can then deploy appropriate personnel in response to a received customer contact request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652